Citation Nr: 0433395	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  94-46 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left wrist, prior to August 19, 2002.

2.  Entitlement to a rating in excess of 20 percent for 
arthritis of the left wrist, commencing August 19, 2002.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to June 
1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The Board originally remanded the case for further 
development in August 1996 and thereafter in October 1997, 
July 2000 and April 2003.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  Prior to August 19, 2002, the veteran's left wrist 
arthritis was manifested by radiological findings of 
arthritis with noncompensable limitation of motion and 
objective evidence of joint tenderness, numbness and 
weakness.

2.  Since August 19, 2002, the veteran's left wrist arthritis 
is manifested by radiological findings of arthritis with 
noncompensable limitation of motion and objective evidence of 
joint tenderness, numbness, weakness, painful motion and lack 
of endurance.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
arthritis of the left wrist prior to August 19, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5215 (2004).

The criteria for a rating in excess of 20 percent for 
arthritis of the left wrist, since August 19, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February 1994 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in August 1994 and supplemental statements of the 
case in March 1995, March 1997, July 1999, November 2002 and 
June 2004, which notified him of the issues addressed, the 
evidence considered, the adjudicative action taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In the present case, a rating decision dated in February 1994 
denied an increased evaluation for arthritis of the left 
wrist.  Only after that rating action was promulgated did the 
RO, in June 2003, provide adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim. 

While the notice provided to the veteran in June 2003 was not 
given prior to the first RO adjudication of the claim in 
February 1994, the notice was provided by the RO in 
compliance with the Board's April 2003 remand and prior to 
readjudication and recertification of the claim, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was specifically advised of what information and evidence was 
needed to substantiate his claim.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the June 2003 
VA letter and the statement of the case and supplemental 
statements of the case informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the June 2003 correspondence 
notified the veteran as to which evidence would be obtained 
by him and which evidence would be retrieved by VA, and also 
suggested that he submit any evidence in his possession.  It 
is clear from submissions by and on behalf of the veteran 
that he is fully conversant with the legal requirements in 
this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and VA compensation examination reports and 
treatment records.  The veteran has not alleged that there 
are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

Service connection was granted for residuals of a left 
navicular fracture in a June 1945 rating decision, evaluated 
as noncompensably disabling.  A May 1992 rating decision 
recharacterized the veteran's disability as arthritis of the 
left wrist and increased his rating to 10 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The 
veteran, by submitting treatment records in July 1993, raised 
the current claim for an increased evaluation for his 
service-connected left wrist arthritis.  During the pendency 
of the appeal, the RO, in a June 2004 rating decision, 
increased the rating for the left wrist arthritis to 20 
percent, commencing August 19, 2002, the date of one of the 
veteran's VA compensation examinations.  

VA treatment records, dating from October 1992 to March 1995, 
show the veteran was treated for various complaints, which 
included multiple joint complaints.  An October 1992 
treatment record notes his history of a left wrist fracture 
and his complaints of pain in the radial side of the left 
wrist.  There was no evidence of swelling or tenderness on 
the metacarpophalangeal (MCP) or metacarpal joints.  There 
was pain at the distal radius.  Sensory was intact and motor 
strength was deemed good.  There was no evidence of atrophy.  
The impression was degenerative joint disease (DJD) of the 
left wrist.  In July 1993, he was seen with complaints of 
left wrist pain that radiated into his forearm and arm, 
mainly along the medial aspect of the arm.  It was noted that 
an electromyography (EMG) study showed carpal tunnel syndrome 
(CTS) in both wrists.  July 1993 EMG study results were 
suggestive of a peripheral polyneuropathy with more sensory 
component and superimposed bilateral CTS that was greater in 
the left wrist.  However, September 1993 needle EMG performed 
in the cervical paraspinal muscles revealed findings 
consistent with a normal study.  A March 1994 EMG study was 
consistent with bilateral CTS, but much improved from the 
July 1993 study.  A March 1995 EMG study revealed findings 
indicating the veteran's bilateral CTS had worsened.  

During his December 1994 personal hearing, the veteran 
testified that he experienced severe pain from the palm of 
his left hand up to his left shoulder.  He attributed this 
pain to his service-connected left wrist disability.  He 
testified that his left wrist pain had worsened in the last 
two to three years and that it had caused him to take an 
earlier retirement from work.  He was unable to lift things 
with his left arm because of his left wrist pain.  The 
veteran testified that he had received physical therapy for 
his back, knees, left shoulder and neck, in addition to his 
left wrist.  He believed that his left-sided arthritis was a 
result of his inservice injury.  The veteran was able to move 
his left hand up and down.  He testified that he experienced 
pain when gripping with his left hand.  He also experienced a 
tingling sensation in his fingers and swelling in the left 
wrist.

An April 1995 VA orthopedic examination report shows the 
veteran complained of periodic left wrist swelling and 
intermittent stiffness in his fingers.  The examiner noted 
that the veteran was right-hand dominant.  Examination of the 
left wrist revealed no evidence of swelling or deformity.  
Left wrist flexion was to 80 degrees, extension to 30 
degrees, pronation to 85 degrees and supination to 85 
degrees.  Radial deviation was to 15 degrees and ulnar 
deviation was to 30 degrees.  X-ray studies of the left wrist 
showed degenerative changes at the multangular-navicular 
joint.  The diagnosis was history of left wrist fracture.  In 
a May 1995 follow-up examination, the examiner noted that 
left wrist motion was restricted as previously noted.  The 
diagnosis was old fracture (sic) right wrist with resultant 
degenerative changes and traumatic arthritis.

In October 1996, the veteran underwent a VA general medical 
examination.  At that time it was noted that he was right-
hand dominant and that he had fractured his left wrist in 
service.  The diagnoses include bilateral CTS.  

At the same time, the veteran also underwent a VA orthopedic 
examination.  He complained of left wrist pain and an 
inability to lift heavy things.  Examination revealed some 
tenderness on the radial side of the wrist and some 
tenderness over the "anatomical snuff-box."  There was no 
evidence of swelling or deformity.  Left wrist flexion was to 
60 degrees, extension to 30 degrees, pronation to 85 degrees 
and supination to 85 degrees.  Radial deviation was to 15 
degrees and ulnar deviation to 30 degrees.  The diagnosis was 
degenerative changes to the left wrist secondary to trauma 
(traumatic arthritis).

In February 1997, the veteran again testified at a personal 
hearing.  He testified that his left wrist was stiff all the 
time and that he experienced sharp pains two to three times a 
day.  The sharp pains shot through his hand from his thumb to 
his elbow.  He denied any tingling sensations but testified 
that he did have left hand numbness.  He also testified that 
he had very little strength in his left hand and that his 
wrist swelled every day.  He took medications and salves for 
his left wrist pain and had been given exercises from VA 
physical therapy to do every evening at home.  He was 
receiving treatment at VA approximately every six months for 
his left wrist complaints.

VA treatment records, dating from February 1996 to October 
1998, show treatment for various complaints.  Several 
treatment records note his history of multi-joint arthritis.  
There are no specific left wrist complaints, findings, 
treatment or diagnoses.  A September 1996 treatment record, 
in working up the veteran for thyroid disability, notes that 
there was no edema in his hands.

A December 1998 VA orthopedic examination report notes the 
veteran's complaints of left wrist pain that had worsened in 
the last five years and had become severe in the past year.  
He complained that the pain made sleeping at night difficult.  
He also reported left wrist and hand swelling and numbness.  
He had difficulty with left hand grasping and pinching and 
doing activities of daily living (ADL's).  He wore bilateral 
carpal tunnel splints at night.  At the time of the 
examination, the veteran described his pain as a four or 
five, with ten being the most severe.  Although he had 
experienced flare-ups of his symptoms in the past, he 
indicated that his symptoms were now constant.  The examiner 
noted that the veteran had been treated several times in VA's 
rehab and orthopaedic clinics for wrist, shoulder and neck 
pain, and that he had bilateral carpal tunnel syndrome.  
Examination revealed 1+ edema in the left wrist and hand.  
Range of motion in the wrist, and finger joints was evaluated 
as within normal limits.  There was sensory diminution in the 
left median enervated area and also weakness and atrophy of 
the thenar eminence muscle.  Left wrist flexion was limited 
to approximately 10 degrees, otherwise normal.  Left wrist 
extension was from 0 to 70 degrees, palmar flexion from 0 to 
80 degrees, radial deviation from 0 to 20 degrees, and ulnar 
deviation from 0 to 35 degrees.  The diagnosis was status 
post left wrist fracture, with DJD and CTS of the wrist and 
secondary pain.  

VA treatment records, dating from January 1999 to October 
2002, show ongoing multiple joint complaints.  Notably, a 
January 1999 EMG study was consistent with a peripheral 
polyneuropathy.  Also a possible left carpal tunnel syndrome 
could not be ruled out.  He was diagnosed with polyneuropathy 
in August 1999.  In November 1999, the veteran indicated that 
he used a wrist splint at night and that his left wrist pain 
was tolerable and he would not need therapy for the wrist.  
There was decreased sensation in the left 3rd and 5th digits, 
with negative Tinel's and Phalen's signs.  Left hand strength 
was 4/5 and the veteran had pain with left wrist flexion.  
The diagnosis was left wrist arthritis and CTS.  The veteran 
was advised to avoid prolonged left wrist flexion and 
extension.  In April 2000, the veteran complained of left 
wrist stiffness and weakness.  An October 2000 neurology 
progress note shows the veteran complained of left wrist pain 
and weakness.  Examination revealed left hand grip weakness 
and decreased sensation to touch and pinprick in the 
fingertips.  The diagnoses included peripheral neuropathy and 
left CTS.  A February 2001 treatment record notes that the 
veteran's complaints of left hand numbness.  It was further 
noted that his left hand CTS was treated with exercise, 
medication and a brace at night.  The left wrist condition 
was stable with decreased movement.  The impression was 
possible mild CTS and mild, non-progressive polyneuropathy.  
A September 2002 EMG study showed findings suggestive of left 
CTS with predominantly sensory nerve involvement.  

On August 19, 2002, the veteran again underwent VA orthopedic 
examination.  He complained of intermittent left wrist pain 
and swelling with chronic stiffness and numbness, 
precipitated by activity.  He took Vioxx on a daily basis 
with some relief and used a left wrist splint at night.  He 
was independent in daily living activities.  It was noted 
that the veteran was right-handed.  Left wrist dorsiflexion 
was from 0 to 30 degrees; palmar flexion was from 0 to 20 
degrees.  Left wrist radial deviation was from 0 to 15 
degrees and ulnar deviation was from 0 to 35 degrees.  Left 
wrist passive and active range of motion was limited by pain 
on extremes of motion testing with additional limitation 
caused by weakness and lack of endurance.  Bilateral handgrip 
was 3+/5 and there was tenderness at the dorsal left wrist.  
There was no evidence of ankylosis.  The diagnosis was post-
traumatic osteoarthritis of the left wrist complicated by 
CTS.

During his May 2004 VA orthopedic examination, the veteran 
complained of intermittent pain, stiffness and swelling of 
his left wrist and hand.  He took Vioxx on a daily basis with 
some relief.  Squeezing things precipitated his pain.  He 
described intermittent and variable flare-ups of symptoms.  
He was able to perform his ADL's independently.  Left wrist 
extension was to 35 degrees, flexion to 10 degrees and 
radiation decreased to 10 degrees.  Radial deviation was from 
0 to 10 degrees and ulnar deviation was from 0 to 35 degrees.  
Painful motion was noted with left wrist radial deviation 
over 5 degrees and with repetitive movements.  There was 
additional limitation identified due to pain, weakness and 
lack of endurance with repetitive motions and during flare-
ups.  Examination revealed left radial wrist tenderness and 
left hand grip 3+/5.  The diagnoses included left wrist, left 
thumb and left 2nd metacarpophalangeal joint osteoarthritis.  
The examiner opined that the left wrist and hand conditions 
were residuals of the service-connect fracture and that the 
veteran's complaints of pain were supported by adequate 
pathology and evidenced by his behavior.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Prior to August 19, 2002, the veteran's left wrist arthritis 
was rated as 10 percent disabling under Diagnostic Codes 5010 
and 5003.  Commencing August 19, 2002, the rating was 
increased to 20 percent under the same provisions.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9- 
98.  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Diagnostic Code 5215 provides for evaluating limitation of 
motion of the wrist.  Where dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the forearm 
in either the major or minor hand, a 10 percent rating is 
provided; this the maximum schedular rating for limitation of 
wrist motion.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2004).  Normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
38 C.F.R. § 4.71, Plate I (2004).  Normal ulnar deviation of 
the wrist is from 0 to 45 degrees, and normal radial 
deviation is from 0 to 20 degrees.  Id.

The medical evidence of record does not reflect that there is 
any ankylosis of the wrist or fingers, or that there is 
impairment of the ulna or radius, or that there is limitation 
of left wrist pronation or supination at any time during the 
pendency of this appeal.  Since there is no evidence of any 
ankylosis, ulnar or radial impairment or limitation of 
pronation or supination, consideration for higher evaluation 
ratings is not warranted under Diagnostic Codes 5214, 5211, 
5212 or 5213.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).

Increased Evaluation in Excess of 10 Percent for Arthritis of 
the Left Wrist prior to August 19, 2002

As noted above, prior to August 19, 2002, the veteran was 
assigned a 10 percent rating for his left wrist disability 
under Diagnostic Codes 5010-5003.  As mentioned above, the 
totality of the medical evidence of record does not indicate 
that there is any ankylosis of the wrist or any of the finger 
joints.  Since there is no evidence of ankylosis, the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214 are not 
for application.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).

In considering whether a higher evaluation is warranted under 
the Diagnostic Codes pertaining to arthritis and limitation 
of motion for the left wrist during this period, the Board 
notes that the objective medical evidence of record 
consistently shows limitation of motion at a noncompensable 
degree under the provisions of Diagnostic Codes 5215.  In 
this respect, the Board acknowledges the veteran's complaints 
of pain, swelling, and stiffness, as well as the objective 
findings of joint tenderness, swelling and weakness, as well 
as decreased sensation.  In considering the impact of these 
factors, as well as the X-ray evidence of degenerative 
changes, the Board, nonetheless must find that the veteran's 
left wrist disability picture more nearly approximates the 
criteria for a 10 percent rating under Diagnostic Code 5010 
(as contemplated by the criteria at Diagnostic Code 5215).  
Moreover, the evidence of record, even with consideration of 
functional limitations, fails to demonstrate that the 
veteran's left wrist disability is comparable to favorable 
ankylosis of the joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, supra.  Accordingly, the Board determines a rating in 
excess of 10 percent is not warranted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 
5010 and 5215.

Increased Evaluation in Excess of 20 Percent for Arthritis of 
the Left Wrist from August 19, 2002

As noted above, during the period from August 19, 2002, the 
veteran was assigned a 20 percent for his overall left wrist 
disability under Diagnostic Codes 5010-5003.  As mentioned 
above, the totality of the medical evidence of record does 
not indicate that there is any ankylosis of the left wrist or 
the fingers of the left hand, ulnar or radial impairment, or 
limitation of pronation or supination.  Since there is no 
evidence of ankylosis, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5211, 5212 and 5212 are not for 
application.  See Butts v. Brown, supra.

In considering whether a higher evaluation is warranted under 
the Diagnostic Codes pertaining to arthritis based on 
limitation of motion for the left wrist during this period, 
the Board notes that the objective medical evidence of 
record, while showing an increase in impairment, continues to 
indicate limitation of left wrist motion at a noncompensable 
degree under the provisions of Diagnostic Code 5215.  Again, 
the Board acknowledges the veteran's complaints of pain, 
swelling, stiffness, and swelling, as well as objective 
findings of joint tenderness, swelling and painful range of 
motion, as well as weakness and lack of endurance.  In 
considering the impact of these factors, as well as the X-ray 
evidence of degenerative changes, the Board finds it 
reasonable to conclude that, the Board finds it reasonable to 
conclude that the veteran's left wrist disability picture 
more nearly approximates the criteria for a 20 percent rating 
under Diagnostic Code 5010 (as contemplated by the criteria 
at Diagnostic Code 5215).  However, the evidence of record, 
even with consideration of functional limitations, fails to 
demonstrate that the veteran's left wrist arthritis is 
comparable to unfavorable ankylosis of the joint.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, supra.  Accordingly, the 
Board determines that the preponderance of the evidence is 
against a rating in excess of 20 percent, from August 19, 
2002.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7, 4.71a, 
Diagnostic Codes 5003, 5010 and 5215.

Extraschedular Consideration

The Board finds that the veteran's arthritis of the left 
wrist, during each of the relevant periods, is not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's left wrist 
disability has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.  In this regard, the Board acknowledges VA 
treatment and examination reports, which indicate that he 
difficulty with repetitive movement of the wrist; however, 
the evidence of record also indicates that the veteran is 
currently retired and able to independently perform his 
ADL's.  As the veteran's left wrist disability is currently 
rated 20 percent under Diagnostic Codes 5010-5003, for each 
of the relevant periods, the Board determines that the 
regular schedular criteria adequately contemplates the loss 
of employment during the aforementioned periods.




ORDER

A rating in excess of 10 percent for left wrist arthritis 
prior to August 19, 2002, is denied.

A rating in excess of 20 percent for left wrist arthritis, 
commencing August 19, 2002, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



